DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/3/2021 has been entered.  Claims 1-2, 4, 6, and 8-17 are pending in the application.  Claims 3, 5, and 7 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 7/6/2021.

Specification
The disclosure is objected to because of the following informalities:  
The Specification is missing a Cross-Reference to Related Applications section which states that this application is a 371 of PCT/GB2017/051293, filed on 5/10/2017, which claims priority to EP16169472.4, filed on 5/12/2016.
Appropriate correction is required.

Claim Objections
Claims 14-15 are objected to because of the following informalities:  
Claim 14, line 16: please correct “removing the housing from the percutaneous fluid access device” to “removing the housing from the base portion of the percutaneous fluid access device”
-Claim 15, lines 3-4: please correct “after removal of the housing from the percutaneous fluid access device” to “after removal of the housing from the base portion of the percutaneous fluid access device”
-Claim 15, line 5: please correct “attaching a replacement housing to the percutaneous fluid access device” to “attaching a replacement housing to the base portion of the percutaneous fluid access device”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4, 6, 8-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 2015/0018799 A1).
Regarding claim 1, Lewis discloses a percutaneous fluid access apparatus (see Fig. 1) including a percutaneous fluid access device (percutaneous access apparatus 12 of Fig. 1, which includes a percutaneous fluid access device 100 of Figs. 3A-3B and an external connector device 130 of Fig. 3C, see par. [0099]) and a plurality of neurosurgical catheters (implanted catheters 2) implantable within a brain of a patient (see par. [0091]-[0092]), the percutaneous fluid access device (percutaneous access apparatus 12 of Fig. 1, which includes a percutaneous fluid access device 100 of Figs. 3A-3B and an external connector device 130 of Fig. 3C, see par. [0099]) comprising:
a base portion (percutaneous fluid access device 100 of Figs. 3A-3B) including (i) a subcutaneous portion (subcutaneous portion 102), (ii) a percutaneous portion (percutaneous portion 104) that passes through skin of the patient (see par. [0102]), (iii) an extracorporeal surface (top surface of extracorporeal portion 106), and (iv) a plurality of ports (ports 120) configured for connection to the plurality of neurosurgical catheters (implantable catheters 2) (see par. [0105], note: the ports 120 are fluidically connected to the implantable catheters 2 – see par. [0093], see Fig. 1); and 
a housing (external connector device 130 of Fig. 3C) comprising a plurality of fluid channels (external supply tubes 14 each having a drug storage tube 22, shown as supply tubes 16 in Fig. 3C), at least one seal (septa 312, note: each drug storage tube 22 of each external supply tube 14 is proximally sealed by a male low dead volume Luer lock connector 24 sealed by a respective septum 312, see Figs. 1 and 10A-10B and par. [0094], [0119], and [0123]) for sealing the plurality of fluid channels (external supply 
wherein the housing (external connector device 130 of Fig. 3C) is removably attachable to the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) (see par. [0108]) so that the housing (external connector device 130 of Fig. 3C) is configured to be removed from an extracorporeal side of the plurality of ports (ports 120) without disturbing an interface between the skin and the percutaneous portion (percutaneous portion 104) (see par. [0106] and [0108]-[0109]),
the plurality of fluid channels (external supply tubes 14 each having a drug storage tube 22, shown as supply tubes 16 in Fig. 3C) are in fluid communication with the plurality of ports (ports 120) when the housing (external connector device 130 of Fig. 3C) is attached to the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) (see par. [0105]), and
the plurality of filters (filters 16) and the at least one seal (septa 312) are contained by a casing (connector base 131) of the housing (external connector device 130 of Fig. 3C) such that, when the housing (external connector device 130 of Fig. 3C) is removed from the base portion (percutaneous fluid access device 100 of Figs. 3A-3B), the plurality of filters (filters 16) and the at least one seal (septa 312) are removed from the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) along with the casing (connector base 131) (see par. [0106] and [0108]-[0109]).

Regarding claim 2, Lewis discloses the apparatus of claim 1, wherein the housing (external connector device 130 of Fig. 3C) is removably attachable to the extracorporeal surface (top surface of extracorporeal portion 106) of the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) (see par. [0106] and [0108]-[0109]).

Regarding claim 4, Lewis discloses the apparatus of claim 1, wherein the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) has a recess (recess occupied by septum 122, see Figs. 8A-8B), and wherein the housing (external connector device 130 of Fig. 3C) is adapted to be inserted into the recess (recess occupied by septum 122, see Figs. 8A-8B) through the extracorporeal surface (top surface of extracorporeal portion 106) (see Figs. 8A-8B).

Regarding claim 6, Lewis discloses the apparatus of claim 1, further comprising a connector device (four channel syringe pump 18) having a plurality of fluid ducts (outlet tubes 20) (see Fig. 1, par. [0094]), wherein the connector device (four channel syringe pump 18) is adapted for connection to the percutaneous fluid access device (percutaneous access apparatus 12 of Fig. 1, which includes a percutaneous fluid access device 100 of Figs. 3A-3B and an external connector device 130 of Fig. 3C, see par. [0099]) to establish fluid communication between the plurality of fluid ducts (outlet tubes 20) and the plurality of fluid channels (external supply tubes 14 each having a drug storage tube 22, shown as supply tubes 16 in Fig. 3C) (see par. [0094]).

Regarding claim 8, Lewis discloses the apparatus of claim 6, wherein the connector device (four channel syringe pump 18) comprises a plurality of hollow needles (hollow needles 302, note: each outlet tube 20 of the four channel syringe pump 18 connects to a respective drug storage tube 22 – see Fig. 1 and par. [0094].  Both ends of the drug storage tubes 22 comprise the male connector 310 as shown in Figs. 9 and 10B – see par. [0119].  This means that the ends of outlet tubes 20 which connect to the drug storage tubes 22 comprise the female luer connector 300 as shown in Fig. 10A.  Each female luer connector 300 includes a hollow needle 302 – see Fig. 10A and par. [0122]).

Regarding claim 9, Lewis discloses the apparatus according to claim 8, wherein the plurality of hollow needles (hollow needles 302) are configured to be inserted through the at least one seal (septa 312) to establish fluid communication between the plurality of hollow needles (hollow needles 302) and the plurality of fluid channels (external supply tubes 14 each having a drug storage tube 22, shown as supply tubes 16 in Fig. 3C) (see par. [0122]-[0123]).

Regarding claim 10, Lewis discloses the apparatus according to claim 1, further comprising a cover (septum 122) adapted to fit over the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) when the housing (external connector device 130 of Fig. 3C) is removed from the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) (see par. [0047] and [0105], Fig. 3B).

Regarding claim 12, Lewis discloses the apparatus according to claim 1, wherein at least one second seal (a second seal is formed by attachment mechanism 132 between connector base 131 and the percutaneous fluid access device 100 which seals the connector device 130 and the percutaneous fluid access device 100 together, see par. [0108] and [0110]) is provided between the housing (external connector device 130 of Fig. 3C) and the base portion (percutaneous fluid access device 100 of Figs. 3A-3B).

Regarding claim 13, Lewis discloses the apparatus according to claim 12, wherein at least one third seal (septum 122), which is included with the base portion (percutaneous fluid access device 100 of Figs. 3A-3B), seals the plurality of ports (ports 120) upon removal of the housing (external connector device 130 of Fig. 3C) from the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) (see par. [0047] and [0105], Fig. 3B).

Regarding claim 14, Lewis discloses a method of using a percutaneous fluid access apparatus (see Fig. 1) comprising (1) a plurality of neurosurgical catheters (implanted catheters 2) implantable within a brain of a patient (see par. [0091]-[0092]) and (2) a percutaneous fluid access device (percutaneous access apparatus 12 of Fig. 1, which includes a percutaneous fluid access device 100 of Figs. 3A-3B and an external connector device 130 of Fig. 3C, see par. [0099]) including: (i) a base portion (percutaneous fluid access device 100 of Figs. 3A-3B) including a subcutaneous portion (subcutaneous portion 102), a percutaneous portion (percutaneous portion 104) that 
removing the housing (external connector device 130 of Fig. 3C) from the percutaneous fluid access device (percutaneous access apparatus 12 of Fig. 1, which includes a percutaneous fluid access device 100 of Figs. 3A-3B and an external connector device 130 of Fig. 3C, see par. [0099]) by removing the housing (external connector device 130 of Fig. 3C) from an extracorporeal side of the plurality of ports (ports 120) without disturbing an interface between the skin and the percutaneous portion (percutaneous portion 104) (see par. [0106] and [0108]-[0109]).

Regarding claim 15, Lewis discloses the method according to claim 14, further comprising: attaching a replacement housing (alternative connector device 430) to the percutaneous fluid access device (percutaneous access apparatus 12 of Fig. 1, which includes a percutaneous fluid access device 100 of Figs. 3A-3B and an external connector device 130 of Fig. 3C, see par. [0099]) (see par. [0125]) (note: only one of “disposing of the housing after removal of the housing from the percutaneous fluid access device” or “attaching a replacement housing to the percutaneous fluid access device” is required by the claim as this limitation is written in the alternative).

Regarding claim 16, Lewis discloses the apparatus according to claim 1, wherein the base portion (percutaneous fluid access device 100 of Figs. 3A-3B) further includes an extracorporeal portion (extracorporeal portion 106) on an extracorporeal side of the percutaneous portion (percutaneous portion 104) (see Fig. 3B, par. [0103]).

Regarding claim 17, Lewis discloses the apparatus according to claim 1, wherein the at least one seal (septa 312, note: each drug storage tube 22 of each external supply tube 14 is proximally sealed by a male low dead volume Luer lock connector 24 sealed by a respective septum 312, see Figs. 1 and 10A-10B and par. [0094], [0119], and [0123]) covers an extracorporeal-side opening (openings of drug storage tubes 22) of the plurality of fluid channels (external supply tubes 14 each having a drug storage tube 22, shown as supply tubes 16 in Fig. 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2015/0018799 A1), as applied to claim 1 above, in view of Nawash et al. (US 4,315,513 A).
Regarding claim 11, Lewis discloses the apparatus according to claim 1. However, Lewis fails to state a tool adapted to engage the base portion and the housing during removal and/or assembly of the housing to/from the base portion.
Nawash teaches an apparatus (see Fig. 4) comprising a tool (tool 31) adapted to engage the base portion (body 24) and the housing (fitting 16) during removal and/or assembly of the housing (fitting 16) to/from the base portion (body 24) (see col. 5 lines 45-46 & 53-55).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lewis to include a tool as taught by Nawash in order to prevent movement of the base portion while assembling/disassembling the apparatus (see Nawash col. 5 lines 45-46).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783